Filed 12/23/20 K.C. v. County of Ventura CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


K.C., a Minor, etc., et al.,                                    2d Civ. No. B302229
                                                              (Super. Ct. No. 56-2019-
     Plaintiffs and Appellants,                               00523653-CU-PO-VTA)
                                                                 (Ventura County)
v.

COUNTY OF VENTURA et al.,

     Defendants and Respondents.


            Plaintiffs K.C. and K.C. (Plaintiffs) appeal from the
judgment after the trial court sustained the County of Ventura’s
(the County) demurrer to the first amended complaint without
leave to amend. We affirm.
          FACTUAL AND PROCEDURAL HISTORY
            Plaintiffs are the children of P.S. and Kevin C. In
September 2014, a Ventura County Sheriff’s Deputy arrested
Kevin C. after a domestic dispute in which P.S. suffered injuries.
Upon arrest, deputies seized Kevin C.’s gun. The District
Attorney charged Kevin C. with misdemeanor battery. It
requested the court to “formally” order the gun confiscated. The
trial court did so in November 2014. The sheriff did not receive a
copy of the court’s order from the district attorney until 11
months later in October 2015.
              In the meantime, the district attorney successfully
moved to dismiss the battery charge against Kevin C. in January
2015. Kevin C. subsequently filed an application to the
Department of Justice (DOJ) for the release of his gun. The DOJ
then sent him a letter stating he was eligible to possess a gun.
The sheriff returned the gun to Kevin C. in March 2015. In
October 2015, the sheriff received a copy of the confiscation order
for the first time, but took no action to retrieve the gun. Three
years later, Kevin C. shot and killed P.S. using the same gun.
Plaintiffs filed a complaint alleging wrongful death against the
County and other defendants.1
              The first amended complaint alleges that the County
acted negligently when it mishandled the court’s confiscation
order. (Gov. Code,2 §§ 815.2, subd. (a), 820, subd. (a)). Plaintiffs
allege the district attorney’s failure to timely transmit the
confiscation order to the sheriff resulted in the improper release
of the gun to Kevin C. Plaintiffs also allege that the sheriff failed
to retrieve the gun after learning of the “mistake.” Plaintiffs
allege these negligent acts caused P.S.’s death.
              The County demurred to the first amended
complaint. It argued the complaint did not state sufficient facts

      1The first and second causes of action for negligence were
alleged only against the County. The other causes of action were
not against the County.

      Further unspecified statutory sections are to the
      2

Government Code.




                                  2
to support the negligence causes of action because the Plaintiffs
did not establish the elements of duty and causation. The County
also argued that it was immune from liability pursuant to
sections 818.2 and 821.6 and Penal Code section 18500.
             The trial court sustained the demurrer without leave
to amend. The court found that the allegations in the first
amended complaint do not establish the elements of duty or
causation and that immunity pursuant to sections 818.2 and
821.6 and Penal Code section 18500 applies. The court entered
judgment in favor of the County.
                           DISCUSSION
                             Demurrer
             Plaintiffs contend the trial court erred when it
sustained the demurrer without leave to amend because (1) the
complaint pled sufficient facts to establish the duty and causation
elements of the negligence causes of action; (2) immunity
pursuant to Penal Code section 18500 does not apply; and (3)
immunity pursuant to sections 818.2 and 821.6 does not apply.
We conclude the court properly sustained the demurrer.
             We independently review the order sustaining the
demurrer, accepting as true “‘all material facts properly pleaded,
but not contentions, deductions or conclusions of fact or law.’
[Citation.]” (Blank v. Kirwan (1985) 39 Cal.3d 311, 318.) We
interpret the complaint “reading it as a whole and its parts in
their context.” (Ibid.) A demurrer should be sustained where the
complaint fails to allege facts sufficient to state a cause of action,
or discloses a defense that would bar recovery. (Code Civ. Proc.,
§ 430.10; Balikov v. Southern Cal. Gas Co. (2001) 94 Cal.App.4th
816, 819.)




                                  3
             To prevail on a negligence cause of action, a plaintiff
must prove the elements of duty, breach, causation, and injury.
(Vasilenko v. Grace Family Church (2017) 3 Cal.5th 1077, 1083.)
“The existence of a duty is a question of law, which we review de
novo.” (Ibid.)
             Plaintiffs argue the County owed a duty to protect
P.S. from Kevin C.’s access to the gun. We disagree. “‘Where a
legal duty is not created by statute, the question of whether a
legal duty exists is analyzed under general principles of tort law.’
[Citation.]” (Frausto v. Department of California Highway Patrol
(2020) 53 Cal.App.5th 973, 989.)
             “As a general rule, absent a special relation or
circumstance, ‘one has no duty to control the conduct of another.’
[Citation.]” (Baker v. City of Los Angeles (1986) 188 Cal.App.3d
902, 906-907 (Baker).) A “‘person who has not created a peril is
not liable in tort merely for failure to take affirmative action to
assist or protect another unless there is some relationship
between them which gives rise to a duty to act.’ [Citations.]” (Id.
at p. 907.) As it pertains to this case, “‘law enforcement officers,
like other members of the public, generally do not have a legal
duty to come to the aid of [another] person . . . .’ [Citation.]”
(Zelig v. County of Los Angeles (2002) 27 Cal.4th 1112, 1129.)
Moreover, a person who volunteers aid is not obligated to
continue that aid indefinitely. (City of Santee v. County of San
Diego (1989) 211 Cal.App.3d 1006, 1015, 1018 (City of Santee)
[extending the duration and scope of a duty to require indefinite
future aid would be “particularly inappropriate” if applied to law
enforcement officers because it could discourage voluntary aid to
imperiled citizens].)




                                 4
             Here, there was no special relationship between the
County and P.S. after the County confiscated Kevin C.’s gun. In
Baker, supra, 188 Cal.App.3d 902, the Court of Appeal held
under similar circumstances that a city was not liable for a wife’s
gunshot injuries inflicted by her husband because there was no
special relationship between the wife and the City. There, police
officers responded to the wife’s 911 call after her husband
threatened to shoot her. After they arrived, a police officer
confiscated the husband’s gun. (Id. at p. 905.) The next night,
different police officers responded to another domestic dispute at
the home and arrested the husband. He was convicted and
placed on three years’ probation with a condition prohibiting
weapons possession. (Ibid.)
             A month after his sentence, the police released the
gun back to the husband. (Id. at p. 905.) Seven months later, the
husband shot the wife. (Ibid.) The wife sued the City, alleging
that the police acted negligently when they returned the gun to
her husband. (Ibid.) The jury found in favor of the wife, but the
Court of Appeal reversed. (Id. at pp. 906-907.)
             The Court of Appeal determined that the City did not
owe a duty to the wife. (Baker, supra, 188 Cal.App.3d at p. 907.)
The City could only have owed a duty under the “‘good
Samaritan’” rule, pursuant to which the “‘good Samaritan’ has a
duty to exercise due care in rendering aid and is liable if ‘his
failure to exercise such care increases the risk of harm or if harm
is suffered because of another’s reliance on the undertaking.’
[Citation.]” (Ibid.) The court noted that the duty of a “‘good
Samaritan’” is a limited one. Once they have performed a
voluntary act, they are “not required to continue to render aid
indefinitely.” (Ibid.) Thus, when the first officer confiscated the




                                5
husband’s gun, he voluntarily entered into a special relationship
with the wife for “the limited purpose of protecting her from the
potential harm that threatened her at the moment”; but, he “did
not become a guarantor of her future safety.” (Ibid., emphasis
added.) His duty ended once the gun was transported to the
police station. (Id. at pp. 907-908.)
              The court further explained that “the relationship
established by the voluntary act of a ‘good Samaritan’ is also
limited.” (Baker, supra, 188 Cal.App.3d at p. 908.) The
voluntary conduct of one officer does not impose a duty of care on
all other officers in the police department. (Id.; see also Weissich
v. County of Marin (1990) 224 Cal.App.3d 1069, 1077-1078
(Weissich).)
              Here, like Baker, the sheriff owed no duty to protect
P.S. beyond the initial domestic violence incident. Any limited
duty to protect P.S. from Kevin C.’s threats ended once the gun
was removed from the home. (Baker, supra, 188 Cal.App.3d at
pp. 907-908.) There was no continuing obligation to protect P.S.,
especially under these circumstances where the fatal shooting
took place years after the underlying domestic violence charges
were dismissed and the gun returned. (City of Santee, supra, 211
Cal.App.3d at p.1015; see also Weissich, supra, 224 Cal.App.3d at
p. 1079 [“it would be unreasonable” to interpret an implied
promise made eleven years prior as imposing a duty that
obligated the defendants “in perpetuity”].) Furthermore, any
special relationship between the deputy who confiscated the gun
and P.S. did not extend to all County workers. (Baker, supra, at
pp. 908-909.)
              Plaintiffs argue that Baker is distinguishable because
the statutory sections governing the seizure of a gun during a




                                 6
domestic violence incident (Pen. Code, § 18250, et seq.), have
changed since Baker was decided. Assuming the gun was seized
under Penal Code section 18250, et seq.,3 Plaintiffs do not show
how the new statutory scheme distinguishes this case from
Baker.
             Plaintiffs assert for the first time in their reply brief
that the court’s confiscation order was made pursuant to Penal
Code section 18400, and that the County was prohibited from
returning the gun unless “there is further court action ordering
its return.” But, a “party may not raise an issue for the first time
on appeal [citation], and points raised for the first time in a reply
brief on appeal will not be considered, absent good cause for
failure to present them earlier [citation].” (Nordstrom Com.
Cases (2010) 186 Cal.App.4th 576, 583.) Plaintiffs have not
demonstrated good cause here. In any event, Penal Code section
18400 describes the process by which law enforcement can
petition the court, in instances where the agency believes the
return of the firearm would create a danger, to determine
whether a firearm should be returned. That was not done here,
and Plaintiffs fail to establish that the County had a duty to file
such a petition.
             Plaintiffs also assert that the “specific procedures
governing the seizure and return of firearms” required the
district attorney to timely file the confiscation order with the
sheriff. Plaintiffs do not specify what these procedures were, and
how they relate to the release of the gun. They do not show the


      3Penal Code section 18250 states that a sheriff “shall take
temporary custody” of a gun discovered at the scene of a domestic
violence incident.




                                  7
confiscation order or any “specific procedures” imposed a duty
upon the County to prevent the release of the gun.
              Plaintiffs further contend the County created a
special relationship with P.S. because it “lulled” P.S. into a false
sense of security. Plaintiffs rely on Wallace v. City of Los Angeles
(1993) 12 Cal.App.4th 1385 (Wallace), and Carpenter v. City of
Los Angeles (1991) 230 Cal.App.3d 923 (Carpenter). These cases
are distinguishable. In both of those cases, there was sufficient
evidence to show a special relationship between the City and the
victims because the victims assisted the prosecution as witnesses
in pending criminal cases. (Wallace, supra, at pp. 1397-1398
[victim was set to testify as a witness in a homicide trial before
she was murdered]; Carpenter, supra, at pp. 927-928 [robbery
victim testified in the preliminary hearing and was shot before he
testified at trial].) The courts held that a special relationship is
created when a public employee asks a private citizen to assist in
a public function which involves a foreseeable risk of injury.
(Wallace, supra, at p. 1400; Carpenter, supra, at p. 933.) Where
such a special relationship exists, the public employee has a duty
to warn of threats known to the employee. In both cases, the
officers either failed to tell the victims about threats or
minimized them, and the officers assured the victims of their
safety. Such actions “lulled” the victims into a false sense of
security. (Wallace, supra, at p. 1401; Carpenter, supra, at p. 933-
934.)
              Unlike Wallace and Carpenter, there was no special
relationship here. The County did not make any assurances of
P.S.’s safety, and Plaintiffs do not allege that she relied upon any.
              Because we conclude the complaint does not establish
the element of duty, we need not address the issues of causation




                                 8
and statutory immunities. “A judgment of dismissal after a
demurrer has been sustained without leave to amend will be
affirmed if proper on any grounds stated in the demurrer,
whether or not the court acted on that ground.” (Carman v.
Alvord (1982) 31 Cal.3d 318, 324.)
                           Leave to Amend
             Plaintiffs contend the trial court erred when it did
not grant them leave to amend the first amended complaint. We
again disagree.
             We review the court’s order for abuse of discretion,
“which is demonstrated if there is a reasonable possibility that
the pleading could be cured by amendment.” (Ochs v. PacifiCare
of California (2004) 115 Cal.App.4th 782, 796.) “The plaintiff has
the burden of showing that the pleading can be cured, but may
make this showing for the first time on appeal.” (Ibid.)
             Plaintiffs have not carried their burden to show that
the pleading could be cured by an amendment. In fact, Plaintiffs
had an opportunity to cure the complaint in the court below.
After filing their initial complaint, the County demurred on
similar grounds, and Plaintiffs did not include any additional
facts in their first amended complaint to cure the defects raised.
The trial court did not abuse its discretion.
                            DISPOSITION
             The judgment is affirmed. The County shall recover
costs on appeal.
             NOT TO BE PUBLISHED.

                                    TANGEMAN, J.

We concur:
             GILBERT, P. J.         YEGAN, J.



                                9
                 Vincent J. O'Neill, Jr., Judge

               Superior Court County of Ventura

                ______________________________


            The Wallace Firm, Bradley S. Wallace; and Joseph S.
Socher for Plaintiffs and Appellants.
            Lawrence Beach Allen & Choi, Paul B. Beach, James
S. Eicher, Jr. and Rocco Zambito, Jr. for Defendants and
Respondents.